Citation Nr: 0844323	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-23 157	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for sleep apnea 
(claimed as a respiratory condition).

2.  Entitlement to service connection for a bilateral wrist 
disorder.

3.  Entitlement to service connection for spermatocele of the 
left spermatic cord (claimed as cyst on testicle).

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to September 
1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

On July 23, 2008, prior to the promulgation of a decision in 
this appeal, the Board received notification from the veteran 
that he was withdrawing his appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2005); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  The appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


